      Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
ARISSA NAMMACK
                                    :

     v.                             :    Civil Action No. DKC 19-1798

                                    :
HAMPSTEAD PRE-OWNED,
et al.                              :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

case is an uncontested motion to dismiss filed by Defendants Pro

Am Autos LLC t/a Hampstead Pre-Owned (“Pro Am Autos”) and Anthony

Birdsong (“Mr. Birdsong”) (collectively “Defendants”) pursuant to

Fed.R.Civ.P. 37(b), 37(d), and 41(b).        (ECF No. 31).       The issues

have been briefed, and the court now rules, no hearing being deemed

necessary.    Local Rule 105.6.         For the following reasons, the

motion to dismiss will be granted.

I.   Background

     Plaintiff     Arissa   Nammack,    proceeding   pro   se,    filed    a

complaint against Defendants on June 19, 2019.         (ECF No. 1).       In

her complaint, Plaintiff alleges that throughout her employment at

Pro Am Autos, an automotive dealership, Mr. Birdsong, the managing

owner, subjected her to sexual harassment.        Plaintiff’s complaint

recites multiple claims against Defendants pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,
         Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 2 of 10



including hostile work environment due to Mr. Birdsong’s pursuit

of a sexual relationship with Plaintiff.1              On August 20, 2019,

Defendants each filed partial motions for dismissal.            (ECF Nos. 10

& 11).      On October 9, 2019, in lieu of a response, Plaintiff

submitted untimely correspondence, requesting an extension of time

to respond to Defendants’ motions, (ECF No. 15), which was granted.

(ECF No. 17).      On March 3, 2020, Mr. Birdsong’s partial motion to

dismiss was granted, Pro Am Autos’ partial motion to dismiss was

granted in part and denied in part, and Hampstead Pre-Owned was

dismissed as a defendant because it is not an independent legal

entity, but rather, is only a registered trade name for Pro Am

Autos.     (ECF No. 21).    On August 4, 2020, Defendants answered and

Pro Am Autos filed a counterclaim against Plaintiff for conversion.

(ECF No. 22).

     On September 2, 2020, the court issued a scheduling order

directing the parties to provide initial disclosures on or before

September 16, 2020 and to ensure completion of discovery by January

15, 2021.      (ECF No. 25, at 1).         On December 3, 2020, Defendants

filed a motion to compel Production of Documents, Response to

Interrogatories, and Rule 26(a)(1) Initial Disclosures because

despite     “receiv[ing]    confirmation      from   Federal   Express    that


     1 A more detailed recitation of the factual and procedural
background of this case can be found in the court’s prior
memorandum opinion resolving Defendants’ partial motions to
dismiss. (See ECF No. 20).
                                       2
       Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 3 of 10



Plaintiff received Defendants Request for Production of Documents

and First Set of Interrogatories on October 17, 2020,” and twice

requesting via email that Plaintiff respond, Plaintiff failed to

respond.     (See generally ECF Nos. 28-1 through 28-3).       On December

28, 2020, this court granted Defendants’ motion to compel, ordered

Plaintiff to respond to Defendants’ requests, and extended the

original deadline for initial disclosures until January 15, 2021

and for completion of discovery until February 16, 2021.            (ECF No.

29).       The court further warned Plaintiff that a “failure to

participate in discovery can result in dismissal.”            (Id., at 3).

Plaintiff eventually responded to Defendants’ interrogatories on

January 14, 2021, (see ECF No. 31-1, at 6), however, she never

responded to their requests for production of documents or provided

initial     disclosures.       Defendants     characterize    her   emailed

interrogatory answers as “bareboned.”           (ECF No. 33, at 2).      On

January 21, 2021, Defendants filed the presently pending motion to

dismiss for failure to prosecute and failure to obey discovery

orders pursuant to Fed.R.Civ.P. 37(b), 37(d), and 41(b).            (ECF No.

31).   Plaintiff has not responded.

I.     Standard of Review

       Rule 37(b)(2) permits a district court broad discretion to

impose certain punitive measures, up to and including dismissal,

on   any    party   who   disobeys   a   discovery   order.   Fed.R.Civ.P.

37(b)(2)(A); see Camper v. Home Quality Mgmt. Inc., 200 F.R.D.

                                         3
      Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 4 of 10



516, 518 (D.Md. 2000) (“Federal district courts possess great

discretion to sanction parties for failure to obey discovery

orders.”).      “While the imposition of sanctions under Rule 37(b)

lies within the trial court’s discretion, it is not a discretion

without bounds or limits.”          Hathcock v. Navistar Int’l Transp.

Corp., 53 F.3d 36, 40 (4th Cir. 1995) (quotation marks and brackets

omitted).       With   the    sanction       of   dismissal,      “the    ‘range   of

discretion is more narrow’ than when a court imposes less severe

sanctions.”     Id. (quoting Wilson v. Volkswagen of Am., 561 F.2d

494, 503 (4th Cir. 1977)).       This is because dismissal of a party’s

case for failure to comply with a court order or a discovery

request   “is    a   severe   sanction       which    must   be   exercised     with

restraint, caution and discretion.”                  Roadway Express, Inc. v.

Piper, 447 U.S. 752, 764 (1980).                  To warrant dismissal, the

offending party’s conduct in the litigation must demonstrate a

“pattern of indifference and disrespect to the authority of the

court.”     Mut. Fed. Sav. & Loan Ass’n v. Richards & Assocs., Inc.,

872 F.2d 88, 93 (4th Cir. 1992).

     Similarly, Rule 37(d) allows the court to impose certain

sanctions on a party who fails to respond to interrogatories; fails

to respond to a request for inspection; or fails to appear for a

properly noticed deposition.         Fed.R.Civ.P. 37(d).                 Contrary to

Rule 37(b), Rule 37(d) allows for the imposition of sanctions,

including dismissal or entry of default judgment, even when the

                                         4
        Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 5 of 10



noncomplying party has not violated a court order.                   Charles Alan

Wright, et al., Federal Prac. & P. § 2291 (3d ed. 2018) (“No court

order is required to bring Rule 37(d) into play.                     It is enough

that    a   notice   of    the   taking    of    a   deposition     or    a   set    of

interrogatories or a request for inspection has been properly

served on the party.”).

        Before ordering dismissal under Rule 37(b) or (d), the Court

applies the four-factor “Wilson” test: “(1) whether the non-

complying party acted in bad faith, (2) the amount of prejudice

that    noncompliance      caused    the       adversary,    (3)   the    need      for

deterrence of the particular sort of non-compliance, and (4)

whether less drastic sanctions would have been effective.”                       Mut.

Fed. Sav. & Loan Ass’n, 872 F.2d at 92 (4th Cir. 1989) (citing

Wilson, 561 F.2d at 503–06).

        Rule 41(b) likewise grants the court authority to dismiss an

action “[i]f the plaintiff fails to prosecute or to comply with

. . . a court order.” Fed.R.Civ.P. 41(b). A request for dismissal

under    Rule   41(b)     requires   analysis        of   four   nearly   identical

factors: “(1) the plaintiff’s degree of personal responsibility;

(2) the amount of prejudice caused the defendant; (3) the presence

of a drawn out history of deliberately proceeding in a dilatory

fashion; and (4) the effectiveness of sanctions less drastic than

dismissal.”     Hillig v. Comm’r, 916 F.2d 171, 174 (4th Cir. 1990).

Thus, “‘the [c]ourt will combine the two tests in determining if

                                           5
      Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 6 of 10



dismissal is appropriate under Rules 37[] and 41[]’ because the

legal standards for dismissal under both rules are ‘virtually the

same.’”     Lance v. Megabus Ne., LLC, No. PWG-16-3459, 2017 WL

3480800, at *2 (D.Md. Aug. 14, 2017) (quoting Taylor v. Fresh

Fields Market, Inc., No. 94-0055-C, 1996 WL 403787, at *2 (W.D.

Va. June 27, 2996)).

      Whether the party is aware of dismissal as a possible sanction

is also an important consideration under both Rules 37 and 41.

See Lance, 2017 WL 3480800, at *2 (“[t]he [c]ourt also considers

whether the party facing dismissal or a default judgment is aware

of these possible sanctions”); see also Camper, 200 F.R.D. at 518

(D.Md. 2000) (“the [Court of Appeals for the] Fourth Circuit has

more recently emphasized the importance of warning a party prior

to dismissing its claim as a discovery sanction.”).

II.   Analysis

      Defendants seek dismissal due to Ms. Nammack’s failure to

prosecute   her   case   and   her   noncompliance   with   the   discovery

process, including her violation of this court’s order compelling

her to provide responses. Consideration of the four Wilson factors

warrants dismissal.

      With respect to the first factor, Plaintiff has acted in bad

faith by repeatedly failing to comply with this court’s orders.

Plaintiff violated both the September 2, 2020 scheduling order and

the December 28, 2020 order compelling her to provide initial

                                      6
       Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 7 of 10



disclosures and responses to Defendants’ requests for production.

Plaintiff has also twice disregarded the court’s directive to

submit a status report by a given deadline.           (See ECF Nos. 25 &

30).   Such conduct “demonstrates a pattern of indifference and

disrespect to the authority of the court[,]” which supports a

finding of bad faith.      See Mut. Fed. Sav. & Loan Ass’n, 872 F.2d

at 93; see also Lance, 2017 WL 3480800, at *3 (“noncompliance [with

discovery orders] . . . supports a finding of bad faith.”) (citing

Green v. John Chatillon & Sons, 188 F.R.D. 422, 424 (M.D.N.C.

1988)).   As a pro se litigant, Plaintiff bears sole responsibility

for such non-compliance.      See Arnett v. Prince George’s Cty., No.

02-cv-3861-AW, 2014 WL 3313218, at *2 (D.Md. July 29, 2004) (“the

Plaintiff is proceeding pro se, and thus, is solely responsible

for the delay that has been caused in his case”); Adams v. Md.

Mgmt. Co., No. 11-cv-2408-WDQ, 2013 WL 142074, at *3 (D.Md. January

10, 2013) (“As a pro se plaintiff, [the plaintiff] is responsible

for her failures to comply with the Rules and court orders.”); see

also Franklin v. Tri-County Council for the Lower E. Shore of Md.,

No. 15-cv-786-ELH, 2016 WL 3653966, at *3 (D.Md. July 8, 2016)

(quoting Diamond v. Bon Secours Hosp., No. 09-cv-865-WMN, 2010 WL

2696632, at *5 (D.Md. July 6, 2010)) (“While ‘pro se litigants are

entitled to some deference from courts,’ this deference generally

only ‘relates to construing a pro se plaintiff’s complaint,’ and



                                     7
        Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 8 of 10



not to a        pro se     plaintiff’s failure to meet [c]ourt-imposed

deadlines.”).

        The second factor for consideration is whether Defendants

have been substantially prejudiced by Plaintiff’s failures to

comply.    Defendants assert that their ability to prepare a defense

has been substantially prejudiced because Plaintiff has refused to

turn     over    discovery        including    all     relevant     documents     and

communications sent to third parties regarding Plaintiff’s claims,

which the Defendants have no way of otherwise accessing. (ECF No.

31-1, at 6).        Defendants further state that they “have incurred

substantial legal costs due to Plaintiff’s pattern of neglect,

which has necessitated the filing of several motions.”                      (ECF No.

31-1, at 6).        Defendants cannot defend against the unknown, and

thus,    the    court     agrees   that   Plaintiff’s       unresponsiveness     has

unfairly       hindered    Defendants’     ability     fully   to   prepare     their

defense.

        The third factor, the need for deterrence, also supports

dismissal.       Plaintiff has not only ignored multiple requests by

Defendants for production of documents and initial disclosures but

has     also    violated    two     specific       court   orders   mandating     her

compliance.        (See     ECF    Nos.   25   &    30).    Despite   the    court’s

cautioning that dismissal could result for such conduct, (ECF No.

29), Plaintiff has continued to ignore such orders, essentially

halting the adversary process.             “[T]o ignore such bold challenges

                                           8
      Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 9 of 10



to the district court’s power would encourage other litigants to

flirt with similar misconduct.”          Mut. Fed. Sav. & Loan Ass’n, 872

F.2d at 92.     The court must deter other parties from engaging in

similar misconduct.

     The fourth and final factor is whether less drastic sanctions

would effectively deter further non-compliance.           While the court

has considered lesser sanctions, it is not confident that any

lesser sanction would be effective.           Despite the passage of six

months since Defendants filed their motion to dismiss, Plaintiff

has neither responded to either the motion or the outstanding

discovery   requests    nor    requested    an   extension   of   time   for

responding.     Courts in this district have previously held that a

plaintiff’s failure to respond to a motion to dismiss for failure

to prosecute warrants dismissal.          See Woodbury, 2019 WL 2135649,

at *5 (finding that the plaintiff’s lack of response to a motion

for dismissal is demonstrative that a lesser sanction would be

ineffective);     see   also   Thompson,     2019   WL   5309627,   at    *2

(“[p]laintiff’s failure to respond to either of [the defendant’s]

two most recent motions suggests that he has abandoned prosecution

of this case”); Lance, 2017 WL 3480800, at *3 (finding lesser

sanctions futile where plaintiff failed to remedy noncompliance

with discovery orders after repeated opportunities provided by the

court and defendant). In addition, Plaintiff was explicitly warned

that her that failure to respond could result in dismissal yet has

                                     9
      Case 1:19-cv-01798-DKC Document 35 Filed 08/02/21 Page 10 of 10



not   been   motivated   to   comply.    Plaintiff’s    pattern   of    non-

compliance with the discovery process demonstrates that a lesser

sanction would be ineffective and warrants dismissal under Rules

37 and 41.

III. Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendants will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    10
